Citation Nr: 1545569	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for residuals of a broken right arm.

2.  Entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for residuals of broken ribs.

5.  Entitlement to service connection for residuals of right ear cold injury. 

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to service connection for injury to the right foot, to include broken toes. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to January 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Indianapolis, Indiana that denied all of the issues of the title page of this decision.  

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned sitting in Washington, DC.  A transcript of the hearing is of record. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts and has provided testimony to the effect that during his first tour of duty, while serving in Korea between 1963 and 1964, he sustained head trauma and injuries to his back, right arm, right leg, and right foot/toes, as well as right ear cold injury, as a passenger in a jeep accident when the driver lost control.  He testified that his ribs were broken as the result of an altercation with college students who did not want him at their country club dance.  He asserts that service connection is warranted for the conditions listed above.  

There is no documentation of record that during service the Veteran was involved in a vehicle accident, or received treatment for any of the claimed injuries, including broken ribs.  As noted above, the Veteran served on active duty from October 1962 to January 1967.  A service personnel record reflects he was stationed in Korea between March 1963 and February 1964.  When VA requested the Veteran's service records in February 2010, his service dates were listed on the request as January 1964 to January 1967.  The service treatment records were sent to VA based on this request, and subsequent requests for records (with the Veteran's proper service dates) did not request complete medical and dental records.  As such, it is unclear whether all service treatment records were sent to VA, and additional attempts to obtain service treatment records should be made.  

The Veteran testified that he received treatment for his claimed in-service injuries after separation from service.  The record does not contain any private treatment records evidencing treatment for any of the claimed disorders.  The Board notes it would be in the Veteran's best interest to provide additional information and/or authorization to retrieve clinical records pertaining to the claimed disabilities as VA cannot obtain these records without his assistance.  On remand, the Veteran will have the opportunity to identify missing records and assist VA in locating and obtaining these records.  

The record contains VA outpatient records dated between February 2009 and February 2010.  The Veteran testified that he began seeking VA treatment when he had no insurance or money to pay on his own.  The Veteran's testimony suggests that there may be other outstanding VA treatment records.  Attempts to obtain outstanding VA treatment records should be undertaken on remand with the help of the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

At his hearing, the Veteran referenced receiving Social Security benefits at age 62 because he was unable to work.  It is unclear whether he received early Social Security or Social Security disability benefits.  The record does not contain any documentation pertaining to a Social Security award.  The United States Court of Appeals for Veterans Claims has held that Social Security Administration record may be relevant to an issue at hand.  VA thus has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the determination was based. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, information pertaining to the Veteran's filing should be requested from the Social Security Administration before disposition of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entity and request another search for the Veteran's service treatment records.

2.  Contact the Social Security Administration and request a copy of any Agency decision related to the Veteran and the medical documentation relied upon for the award of any disability benefits.  

3.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers, to include any within the VA system, who have treated him for the claimed disabilities from 1966 to the present.  Appropriate action should be undertaken to obtain relevant records as necessary.

4.  After taking any further development deemed appropriate, to include requesting VA examination if appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


